DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on August 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Groves (Composites, Vol. 20, No. 1 (January 1989), pp. 28-32).
As to claims 1, 9, and 11, Groves teaches providing an assemblage of preforms (Fig. 1, bottom) comprising resin (page 29, left column, “prepreg”) and a plurality of substantially unidirectionally aligned and substantially equal length fibers ((Fig. 1, bottom).  Groves inherently or obviously applies compaction pressure and rotationally induced shear stress using a rotating plunger (Fig. 1, top) which would result in the claimed “configuration that is suitable for splaying”.
As to claims 2 and 6-8, Groves teaches a lay-up of individual preforms which comprises a preform charge and heating to the melt temperature.  The inherent pressure applied by Groves above the melt temperature would inherently or obviously fully compact the fibers to form a composite disc.  As to claim 12, Groves provides a plunger (Fig. 1, top) and a linear and rotational degree of freedom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zachariades (Polymer Engineering and Science, Vol. 23, No. 5 (1983), pp. 266-270) in view of Groves (Composites, Vol. 20, No. 1 (January 1989), pp. 28-32).
As to claims 1, 2, 6, 9, and 11, Zachariades teaches a process of providing a preform (page 267, right column, “the polymer was placed”) in a mold that comprises a plunger (Fig. 2), heating the preform (page 267, right column, “polymer was heated”), and applying compaction pressure and rotationally induced shear stress to the preform (page 267, right column, “Rotation was then applied”).
Zachariades is silent to a preform charge comprising an assemblage of preforms containing resin and a plurality of substantially unidirectional aligned and substantially equal length fibers, along with splaying via the rotationally induced shear stress.
Groves teaches providing an assemblage of individual preforms (Fig. 1, bottom) comprising resin (page 29, left column, “prepreg”) and a plurality of substantially unidirectionally aligned and substantially equal length fibers ((Fig. 1, bottom).  Groves provides a “configuration that is suitable for splaying”.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Groves assemblage of preforms into Zachariades as an obvious improvement that would enhance the mechanical properties of the Zachariades article by providing fiber reinforcement in the preform.
As to claim 3-5, Zachariades teaches rotation at temperature of 128 C (page 267, right column) which would satisfy the claimed temperature range (HDPE melts at approximately 130 C). Since the Zachariades rotation happens at a temperature near but below the melt temperature, the same insufficiency to fully compact the fibers would obviously be present.  Groves also demonstrates that the rheology of an article may be tested at a temperature above the melt temperature of the matrix material, which would apply heat and pressure to a preform charge.  As to claims 7 and 8, While Zachariades is silent to heating the melt temperature and fully compacting recited in these claims, Groves teaches a lay-up of individual preforms which comprises a preform charge and heating to the melt temperature.  The inherent pressure applied by Groves above the melt temperature would inherently or obviously fully compact the fibers to form a composite disc.  It would have been prima facie obvious to incorporate this feature from Groves into Zachariades in order to further enhance the mechanical properties by eliminating voids.  As to claim 12, both Zachariades (Fig. 2) and Groves (Fig. 1, top) provide a plunger and a linear and rotational degree of freedom.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter of this claim simply is not disclosed by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742